Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 01, 2015

The Court of Appeals hereby passes the following order:

A15A1508, A15A1509, A15A1510. WENDY SAMPSON v. WELLS FARGO
    BANK, N. A.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, Wendy Sampson appealed the magistrate court’s decision to the
superior court. The superior court subsequently issued a writ of possession in favor
of the plaintiff, and Sampson filed an application for discretionary appeal and a notice
of appeal to this Court. We denied Sampson’s application for discretionary appeal
on December 28, 2012. See Case No. A13D0152. As our ruling on the application
was an adjudication on the merits and barred Sampson’s direct appeal, we dismissed
her direct appeal on April 10, 2013. See Case No. A13A1154. Apparently, the
superior court re-entered the writ of possession on March 5, 2015, and Sampson has
filed three direct appeals from that order. We lack jurisdiction.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511 (2) (559 SE2d 528) (2002). Our denial of Application No. A13D0152 was
an adjudication on the merits. See Northwest Social & Civic Club v. Franklin, 276
Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1)
(649 SE2d 313) (2007). That adjudication is binding as the law of the case, and the
doctrine of res judicata bars these direct appeals. See Northwest Social & Civic Club,
supra; Hook, supra. Wells Fargo Bank, N.A. has filed motions to dismiss the appeals
in Case No. A15A1508 and A15A1509. Those motions are hereby GRANTED, and
the appeals in all three cases are hereby DISMISSED.
      We further note that Sampson has now filed four notices of appeal from the
order entering a writ of possession in this case. This Court is empowered to impose
sanctions upon a party who files a frivolous notice of appeal. See Court of Appeals
Rule 15 (b). We thus caution Sampson against filing future motions or pleadings in
this Court that have no substantial basis in law as such may result in the imposition
of sanctions.




                                       Court of Appeals of the State of Georgia
                                                                            06/01/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.